C. A. 1st Cir. Motions of Intellectual Property Owners and Information Technology Industry Council for leave to file briefs as amici curiae granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 9, 1995. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, December 8, 1995. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, December 28, 1995. This Court’s Rule 29.2 does not apply. Justice Stevens took no part in the consideration or decision of these motions and this petition.